DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 12 is directed to, ‘A method for fabricating a packaged electronic device the method comprising: attaching a front side of a pressure sensor die to a carrier, the pressure sensor die having a diaphragm on the front side; overmolding the pressure sensor die with an encapsulant material to form an embedded pressure sensor die, wherein the front side of the pressure sensor die is exposed at a first major surface of the encapsulant material; removing the embedded pressure sensor die from the carrier; forming an interconnect structure over the front side of the pressure sensor die and the first major surface of the encapsulant material, wherein an opening through the interconnect structure is generally aligned to the diaphragm; and attaching a cap directly to an outer dielectric layer of the interconnect structure, the cap being an integral structure having a vent hole generally aligned with the opening through the interconnect structure, wherein the cap, except for the vent hole, covers and entirety of the outer dielectric layer of the interconnect structure.’ Independent claim 12 recites a method related to the packaged electronic device of independent claim 1 of US Patent Application 15/787150, which is now US Patent No. 10,822,224. Claims 12-21 of the present application were restricted from US Patent Application 15/787150, which is now US Patent No. 10,822,224; therefore claims 1-12 of US Patent No 10,822,224 are not applicable as prior for the basis of a rejection of claims 12-21 of the present application. Additionally, independent claim 12 has been amended to now recite limitations which were the basis of allowability for independent claim 1 of US Patent No. 10,822,224. Therefore, independent claim 12 and claims 13-21 depending therefrom are allowable. With all pending claims in condition for allowance, the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899